         Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________
KAREEM NELSON,
                                                        CASE NO.: 1:20-cv-2214
              Plaintiff,

              v.

RCSH OPERATIONS, LLC d/b/a Ruth’s Chris
Steak House, and DC ASSOCIATES L.P.,

            Defendants.
___________________________________________


                           COMPLAINT FOR INJUNCTIVE RELIEF

       Plaintiff, KAREEM NELSON by and through undersigned counsel, and pursuant to the

Federal Rules of Civil Procedure and all other applicable rules, statutes, regulations and

governing legal authorities, hereby files this Complaint and sues RCSH OPERATIONS, LLC, a

Louisiana limited liability company, d/b/a Ruth’s Chris Steak House, and DC ASSOCIATES

L.P., a New York limited partnership, (collectively, hereinafter the “Defendants”) for injunctive

relief, attorney’s fees and costs, including but not limited to disbursements, court expenses and

fees, pursuant to 42 U.S.C. § 12181 et seq. (hereinafter “AMERICANS WITH DISABILITIES

ACT” or “ADA”) and the ADA Accessibility Guidelines 28 C.F.R. Part 36 (hereinafter

“ADAAG”), and for injunctive relief and damages, pursuant to the NEW YORK CITY HUMAN

RIGHTS LAW (“NYCHRL”), and the NEW YORK STATE HUMAN RIGHTS LAW

(“NYSHRL”) and alleges:

                               JURISDICTION AND VENUE

1. This is an action for declaratory and injunctive relief brought pursuant to Title III of the

   Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. This Court is vested with
         Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 2 of 19



   original jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and § 1343. This Court

   has supplemental jurisdiction over Plaintiff’s state law claims that arise out of the same

   nucleus of facts and circumstances as the subject federal claims.

2. Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 (B) in that the transaction

   or occurrence giving rise to this lawsuit occurred in New York.

3. The remedies provided by NYSHRL against discrimination are not exclusive and state

   administrative remedies do not need to be exhausted in connection with a lawsuit

   commenced pursuant to the Federal Civil Rights Act.

                                        THE PARTIES

4. At all times material hereto, Plaintiff, KAREEM NELSON, was and is over the age of 18

   years, sui juris, and was a resident of Brooklyn.

5. Mr. Nelson has at all material times suffered from a “qualified disability” under Title III of

   the ADA; Plaintiff is a C-7 C-1 paraplegic and uses a wheelchair for mobility. Plaintiff also

   has a physical disability within the meaning of the laws of the State of New York.

6. The Defendants, RCSH OPERATIONS, LLC, a Louisiana limited liability company, d/b/a

   Ruth’s Chris Steak House (“Ruth’s Chris Steak House”), and DC ASSOCIATES L.P., a New

   York limited partnership (“DC Associates”), are authorized to conduct, and are conducting

   business within the State of New York.

7. Upon information and belief, Ruth’s Chris Steak House is the lessee and/or operator of the

   real property, and the owner of the improvements where the Subject Facility is located,

   which is the subject of this lawsuit, the facility commonly referred to as Ruth’s Chris Steak

   House (hereinafter the “Subject Facility”) located at 148 W 51st Street, New York, New York




                                                2
         Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 3 of 19



   10019 (hereinafter and heretofore referred to as “Subject Property”), which also maintains

   and controls the Subject Facility.

8. Upon information and belief, DC Associates is the owner, lessor and/or operator of the real

   property, where the Subject Facility is located which is the subject of this lawsuit, the facility

   commonly referred to as Ruth’s Chris Steak House, located at Subject Property, and also

   maintains and controls the Subject Facility. The Subject Facility is a place of “public

   accommodation” as that term is defined under the ADA; specifically, the Subject Facility is

   operated as a restaurant.

9. Prior to the commencement of this action, Plaintiff personally visited the Subject Property

   with the intention of using the Subject Facility; however, Plaintiff was denied full access to,

   and full enjoyment of the facilities at Subject Property and the Subject Facility, and/or any

   accommodations offered to the public therein in that Plaintiff was restricted and limited by

   his disabilities, and therefore suffered an injury in fact. That, Plaintiff continues to desire to

   visit the Subject Property and/or the Subject Facility in the future, but continues to be injured

   in that he is unable to and continues to be discriminated against due to the architectural

   barriers that remain at the Subject Facility, all in violation of the ADA, NYSHRL, and

   NYCHRL.

10. That all events giving rise to the instant action occurred in the City of New York, State of

   New York. Venue is proper in the Southern District of New York in that the Subject

   Property and Subject Facility are located in the State of New York, County of New York.

                                 COUNT I
             VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

11. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

   herein.


                                                 3
              Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 4 of 19



12. On or about July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C.

       § 12101, et seq.

13. Congress specifically found, inter alia, that:1

                a. Some 43,000,000 Americans have one or more physical or mental disabilities, and

                    this number is increasing as the population as a whole is growing older;

                b. Historically, society has tended to isolate and segregate individuals with

                    disabilities, and, despite some improvements, such forms of discrimination

                    against individuals with disabilities continue to be a serious and pervasive social

                    problem;

                c. Individuals        with     disabilities       continually   encounter   various   forms   of

                    discrimination, including outright intentional exclusion, the discriminatory effects

                    of architectural, transportation, and communication barriers, overprotective rules

                    and policies, failure to make modifications to existing facilities and practices,

                    exclusionary qualification standards and criteria, segregation, and relegation to

                    lesser service, programs, activities, benefits, jobs, or other opportunities

                d. Discrimination against individuals with disabilities persists in such critical areas

                    of employment, housing, public accommodations, education, transportation,

                    communication, recreation, institutionalization, health services, voting, and access

                    to public services; and,

                e. The continuing existence of unfair and unnecessary discrimination and prejudice

                    denies people with disabilities the opportunity to compete on an equal basis and to

                    pursue those opportunities for which our free society is justifiably famous, and



1
    42 U.S.C. § 12101(a)(1) – (3), (5), and (9).

                                                              4
             Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 5 of 19



                      costs the United States billions of dollars in unnecessary expenses resulting from

                      dependency and non-productivity.

14. Congress explicitly set forth the purpose of the ADA; to wit:2

               (i)       Provide a clear and comprehensive national mandate for the elimination of

                         discrimination against individuals with disabilities;

               (ii)      Provide a clear, strong, consistent, enforceable standards addressing

                         discrimination against individuals with disabilities; and,

               (iii)     Invoke the sweep of congressional authority, including the power to enforce

                         the fourteenth amendment and to regulate commerce, in order to address the

                         major areas of discrimination faced day-to-day by people with disabilities.

15. The congressional legislation provided commercial enterprises with a period of one and a

      half years from the enactment of the statute to implement the requirements imposed under the

      ADA.

16. The effective date of Title III of the ADA was January 26, 1992 (or January 26, 1993, if

      Defendant has 10 or fewer employees and gross receipts of $500,000.00 or less).3

17. Pursuant to 42 U.S.C. §1281(7) and 28 C.F.R. §36.104, the Subject Facility, which is subject

      to this action is a public accommodation because it provides good and services to the public.

18. Upon information and belief, the Subject Facility has begun operations, and/or has undergone

      substantial remodeling, repairs and/or alterations since January 26, 1992, and/or has

      sufficient income to make readily achievable accessibility modifications.




2
    42 U.S.C. § 12101(b) (1)(2) and (4).
3
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                       5
             Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 6 of 19



19. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department of

      Justice, Office of Attorney General, promulgated federal regulations to implement the

      requirements of the ADA (the “ADAAG”).4

20. Public accommodations were required to conform to these regulations by January 26, 1992

      (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

      $500,000.00 or less).5

21. The Subject Property and Subject Facility is legally required to be, but is not, in compliance

      with the ADA and/or ADAAG.

22. The Subject Property and Subject Facility are in violation under the ADA, 42 U.S.C. § 12181

      et seq. and 28 C.F.R. § 36.302 et. seq. in that the Defendants are discriminating against the

      Plaintiff, as a result of the following specific violations, which include, but are not limited to,

      the following:

               a. Inaccessible entrance at the Subject Facility.

               b. Failure to provide an identifiable accessible route to the Subject Facility, for

                    navigation by a wheelchair as required.

               c. Failure to provide an identifiable accessible means of egress, at the existing steps

                    at the interior side of the entrance door leading down to the Subject Facility, for

                    navigation by a wheelchair, in that the existing steps at the interior side of the

                    entrance door leading down to the Subject Facility act as a barrier to accessibility.

               d. Non-compliant existing handrails at the steps at the interior side of the entrance

                    door leading down to the establishment, in that the handrail extensions are not




4
    28 C.F.R. Part 36.
5
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                      6
Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 7 of 19



    provided as required at the existing handrails at the steps leading down to the

    establishment.

 e. Inaccessible bar: non-compliant height of the bar exceeds the maximum height

    allowance, the required minimum knee and toe clearance is not provided at the

    bar, and the portion of the bar required to be accessible is not provided.

 f. Failure to provide accessible and compliant restrooms in the Subject Facility in

    that the following violations were discovered during an inspection of the

    restrooms in the Subject Facility:

        i. Inaccessible travel path leading to the men’s and women’s restrooms, in

           that the existing steps at the travel path to the men’s and women’s

           restrooms act as a barrier to accessibility.

        ii. The required handrails are not provided at the existing steps at the travel

           path leading to the men’s and women’s restrooms.

       iii. The first of two toilet compartments in the men’s restrooms is

           inaccessible, in that the required minimum clear width is not provided at

           the door of the first of two toilet compartments in the men’s restroom.

       iv. The required minimum maneuvering clearance is not provided at the door

           of the first of two toilet compartments in the men’s restroom.

        v. Non-compliant door swing of the door at the first of two toilet

           compartments in the men’s restroom, in that the door of the first of two

           toilet compartments in the men’s restroom swings into the compartment.

       vi. The required minimum space is not provided in the first of two toilet

           compartments in the men’s restroom.



                                      7
Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 8 of 19



     vii. The required minimum clearance is not provided at the first of two water

          closets in the men’s restroom.

     viii. The required grab bars are not provided on the rear and side walls of the

          first of two water closets in the men’s restroom.

      ix. Non-compliant position of the plumbing valves located directly behind the

          toilet seat of the first of two water closets in the men’s restroom.

       x. Inaccessible coat hook in the first of two toilet compartments in the men’s

          restroom, in that the non-compliant height of the coat hook in the first of

          two toilet compartments in the men’s restroom exceeds the maximum

          height allowance.

      xi. The second of two toilet compartments in the men’s restroom is

          inaccessible, in that the required minimum clear width is not provided at

          the door of the second of two toilet compartments in the men’s restroom.

     xii. The required minimum maneuvering clearance is not provided at the door

          of the second of two toilet compartments in the men’s restroom.

     xiii. The required minimum space is not provided in the second of two toilet

          compartments in the men’s restroom.

     xiv. The required minimum clearance is not provided at the second of two

          water closets in the men’s restroom.

      xv. Non-compliant position of the plumbing valves located directly behind the

          toilet seat of the second of two water closets in the men’s restroom.

     xvi. Inaccessible coat hook in the second of two toilet compartments in the

          men’s restroom, in that the non-compliant height of the coat hook in the



                                     8
Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 9 of 19



           second of two toilet compartments in the men’s restroom exceeds the

           maximum height allowance.

    xvii. The first of two lavatories in the men’s restrooms is inaccessible, in that

           the required minimum knee clearance is not provided at the first of two

           lavatories in the men’s restroom.

    xviii. The second of two lavatories in the men’s restroom is inaccessible, in that

           the required minimum knee clearance is not provided at the second of two

           lavatories in the men’s restroom.

     xix. Insulation of the pipes and water lines under the first of two lavatories in

           the men’s restroom is not provided as required.

      xx. Insulation of the pipes and water lines under the second of two lavatories

           in the men’s restroom is not provided as required.

     xxi. Inaccessible women’s restroom, in that the required minimum

           maneuvering clearance is not provided at the door of the women’s

           restroom.

    xxii. The first of three toilet compartments in the women’s restroom is

           inaccessible, in that the required minimum maneuvering clearance is not

           provided at the door of the first of three toilet compartments in the

           women’s restroom.

    xxiii. The required minimum space is not provided in the first of three toilet

           compartments in the women’s restroom.

    xxiv. The required minimum clearance is not provided at the first of three water

           closets in the women’s restroom.



                                    9
Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 10 of 19



     xxv. Non-compliant position of the plumbing valves located directly behind the

           toilet seat of the first of three water closets in the women’s restroom.

     xxvi. The second of three toilet compartments in the women’s restroom is

           inaccessible, in that the required minimum clear width is not provided at

           the door of the second of three toilet compartments in the women’s

           restroom.

    xxvii. The required minimum maneuvering clearance is not provided at the door

           of the second of three toilet compartments in the women’s restroom.

   xxviii. Non-compliant door swing of the door at the second of three toilet

           compartments in the women’s restroom, in that the door at the second of

           three toilet compartments in the women’s restroom swings into the

           compartment.

     xxix. The required minimum space is not provided in the second of three toilet

           compartments in the women’s restroom.

     xxx. The required minimum clearance is not provided at the second of three

           water closets in the women’s restroom.

     xxxi. The required grab bars are not provided on the rear and side walls of the

           second of three water closets in the women’s restroom.

    xxxii. Non-compliant position of the plumbing valves located directly behind the

           toilet seat of the second of three water closets in the women’s restroom.

   xxxiii. The third of three toilet compartments in the women’s restroom is

           inaccessible, in that the required minimum clear width is not provided at




                                     10
Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 11 of 19



            the door of the third of three toilet compartments in the women’s

            restroom.

    xxxiv. The required minimum maneuvering clearance is not provided at the door

            of the third of three toilet compartments in the women’s restroom.

    xxxv. Non-compliant door swing of the door at the third of three toilet

            compartments in the women’s restroom, in that the door of the third of

            three toilet compartments in the women’s restroom swings into the

            compartment.

    xxxvi. The required minimum space is not provided in the third of three toilet

            compartments in the women’s restroom.

   xxxvii. The required minimum clearance is not provided at the third of three water

            closets in the women’s restroom.

  xxxviii. The required grab bars are not provided on the rear and side walls of the

            third of three water closets in the women’s restroom.

    xxxix. Non-compliant position of the plumbing valves located directly behind the

            toilet seat of the third of three toilet compartments in the women’s

            restroom.

       xl. Insulation of the pipes and water lines under the first of three lavatories in

            the women’s restroom is not provided as required.

      xli. Insulation of the pipes and water lines under the second of three lavatories

            in the women’s restroom is not provided as required.

      xlii. Insulation of the pipes and water lines under the third of three lavatories in

            the women’s restroom is not provided as required.



                                      11
Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 12 of 19



     xliii. The first of three mirrors in the women’s restroom is inaccessible, in that

           the non-compliant mounted height of the first of three mirrors in the

           women’s restroom exceeds the maximum height allowance.

     xliv. The second of three mirrors in the women’s restroom is inaccessible, in

           that the non-compliant mounted height of the second of three mirrors in

           the women’s restroom exceeds the maximum height allowance.

      xlv. The third of three mirrors in the women’s restroom is inaccessible, in that

           the non-compliant mounted height of the third of three mirrors in the

           women’s restroom exceeds the maximum height allowance.

     xlvi. The unisex restroom is inaccessible: inaccessible travel path leading to the

           unisex restroom and the existing steps at the travel path to the unisex

           restroom act as a barrier to accessibility.

    xlvii. The required minimum maneuvering clearance is not provided at the door

           of the unisex restroom.

    xlviii. Non-compliant door lock at the door of the unisex restroom requires

           twisting of the wrist.

     xlix. Non-compliant position of the plumbing valves located directly behind the

           toilet seat of the water closet in the unisex restroom.

        l. Inaccessible lavatory in the unisex restroom, in that the required minimum

           knee and toe clearance is not provided at the lavatory in the unisex

           restroom.

       li. Insulation of the pipes and water lines under the lavatory in the unisex

           restroom is not provided as required.



                                     12
        Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 13 of 19



                 lii. Inaccessible coat hook in the unisex restroom, in that the non-compliant

                      height of the coat hook in the unisex restroom exceeds the maximum

                      height allowance.

23. Plaintiff has attempted to access the Subject Property and Subject Facility, but has been

   precluded from accessing the Subject Property and Subject Facility, because of his

   disabilities; specifically, Plaintiff was precluded by physical barriers to access, dangerous

   conditions, and ADA violations existing upon the Subject Property and Subject Facility.

   These violations, which include but are not limited to those enumerated herein, prohibit

   Plaintiff from accessing the Subject Property and Subject Facility, and/or the goods, services,

   facilities, privileges, advantages and/or accommodations offered therein.

24. Remediating the ADA and/or ADAAG violations set forth herein is both technically feasible

   and readily achievable.

25. Plaintiff intends to visit the Subject Property and Subject Facility, again in the future

   (immediately upon Subject compliance with an Order of this Court requiring that Defendants

   remedy the subject ADA violations) in order to utilize all of the goods, services, facilities,

   privileges, advantages and/or accommodations offered at the Subject Property and Subject

   Facility; however, in light of his disability, unless and until the Subject Property and Subject

   Facility, is brought into compliance with the ADA, Plaintiff will remain unable to fully,

   properly, and safely access the Subject Property and Subject Facility, and/or the goods,

   services, facilities, privileges, advantages and/or accommodations offered therein.

26. As a result of the foregoing, Defendants have discriminated against, and continue to

   discriminate against the Plaintiff, and others similarly situated, by denying access to, and full

   and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or



                                                13
            Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 14 of 19



      accommodations of the Subject Property and/or Subject Facility. Defendants’ discrimination

      is specifically prohibited by 42 U.S.C. § 12182, et seq.

27. Moreover, Defendants will continue to discriminate against Plaintiff, and others similarly

      situated, until it is compelled by this Court to remove all physical barriers upon the Subject

      Property and Subject Facility, which violate the ADA and/or ADAAG, including but not

      limited to those specifically set forth herein, and to make the Subject Property and Subject

      Facility, accessible to and usable by persons with disabilities, including Plaintiff.

28. Plaintiff is without adequate remedy at law, and is suffering irreparable harm, and reasonably

      anticipates that he will continue to suffer irreparable harm unless and until Defendants are

      required to remove the physical barriers, dangerous conditions, and ADA and/or ADAAG

      violations that exist upon the Subject Property and Subject Facility, including but not limited

      to those set forth herein.

29. This Court is vested with authority to grant injunctive relief sought by Plaintiff herein,

      including entry of an order requiring alteration and modification of the Subject Property and

      Subject Facility, so as to make readily accessible to and useable by individuals with

      disabilities, including but not limited to Plaintiff to the extent required by ADA and/or

      ADAAG.

30. Plaintiff has been obligated to retain the undersigned counsel for the filing and prosecution of

      this action, and has agreed to pay counsel reasonable attorney’s fees, costs, and litigation

      expenses, all of which are recoverable against the Defendants.6




6
    42 U.S.C. §§ 12205, 12117

                                                    14
            Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 15 of 19



                                           COUNT II
                                   VIOLATIONS OF THE NYSHRL

31. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

      herein.

32. The New York State Human Rights Law provides:

                   It shall be an unlawful discriminatory practice for any person,
                   being the owner, lessee, proprietor, manager, superintendent, agent
                   or employee of any place of public accommodation...because of
                   the … disability … of any person, directly or indirectly, to refuse,
                   withhold from or deny to such person any of the accommodations,
                   advantages, facilities or privileges thereof … to the effect that any
                   of the accommodations, advantages, facilities and privileges of any
                   such place shall be refused, withheld from or denied to any person
                   on account of … disability … 7

33. The Subject Property and Subject Facility is a place of public accommodation as defined by

      the NYSHRL.

34. Plaintiff visited the Subject Property and Subject Facility and encountered architectural

      barriers as described herein.

35. By maintaining architectural barriers that discriminate against people with disabilities

      through the actions described above, Defendants have, directly or indirectly, refused,

      withheld, and/or denied to Plaintiff, because of his disability, the accommodations,

      advantages, facilities or privileges thereof provided at the Subject Property and Subject

      Facility. Failure on the part of Defendants to act to identify and remove barriers can be

      construed as an act of “negligent per se.”

36. Plaintiff has been damaged and will continue to be damaged by this discrimination as more

      fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to N.Y.

      Exec. Law §297, including for damages pursuant to § 297(9) thereof.

7
    NYS Exec. Law § 296 (2) (a).


                                                    15
            Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 16 of 19



                                           COUNT III
                                   VIOLATIONS OF THE NYCHRL

37. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

      herein.

38. The NYCHRL provides:

                  It shall be an unlawful discriminatory practice for any person, being the owner,
                  lessee, proprietor, manager, superintendent, agent or employee of any place or
                  provider of public accommodation because of the actual or
                  perceived…disability…of any person, directly or indirectly, to refuse, withhold
                  from or deny to such person any of the accommodations, advantages, facilities or
                  privileges thereof…to the effect that any of the accommodations, advantages,
                  facilities and privileges of any such place or provider shall be refused, withheld
                  from or denied to any person on account of …disability…8

39. Defendants are in violation of the NYCHRL by denying the Plaintiff full and safe access to

      all the accommodations, benefits and services of Subject Property and Subject Facility.

                                   ATTORNEYS’ FEES AND COSTS

40. Plaintiff has been obligated to retain the undersigned attorneys for purposes of filing and

      prosecuting this lawsuit. Pursuant to the ADA and NYCHRL, Plaintiff is entitled to have his

      reasonable attorneys’ fees, costs and expenses paid by the Defendants.

41. Plaintiff respectfully requests a judgment pursuant to N.Y. Exec. Law § 297, including

      compensatory damages contemplated by § 297(9)

                                             DAMAGES

42. Plaintiff demands One Thousand Dollars ($1,000.00) in compensatory damages based on

      Defendants’ violation of the NYSHRL and the NYCHRL.

                                       INJUNCTIVE RELIEF

43. Plaintiff will continue to experience unlawful discrimination because of Defendants’ failure

      to comply with the ADA, the NYSHRL and NYCHRL.

8
    NYC Admin Code § 8-107(4)(a)

                                                  16
         Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 17 of 19



44. Pursuant to 42 U.S.C. § 12188, this Honorable Court is vested with the authority to grant

   injunctive relief in favor of the Plaintiff, including but not limited to the issuance of an Order

   to alter the Subject Property and Subject Facility so that they are made readily accessible to,

   and useable by, all individuals with disabilities, including Plaintiff, as required pursuant to

   the ADA, the NYSHRL, NYCHRL, and closing the facilities until the requisite modifications

   are complete.

45. Therefore, injunctive relief is necessary to order Defendants to alter and modify their place of

   public accommodation, their policies, business practices, operations and procedures.

46. Injunctive relief is also necessary to make the Subject Facility readily accessible and useable

   by Plaintiff in accordance with the ADA, the NYSHRL, NYCHRL.

       WHEREFORE, Plaintiff hereby demands judgment against the Defendants, jointly and

severally, and requests the following injunctive and declaratory relief:

               a) A declaration that the Subject Property and Subject Facility owned, leased,

                   operated, controlled and/or administrative by Defendants are in violation of

                   the ADA, the NYSHRL and the NYCHRL;

               b) An Order requiring Defendants to evaluate and neutralize their policies,

                   practices and procedures towards individuals with disabilities, for such

                   reasonable time to allow the Defendants to undertake and complete corrective

                   procedures to Subject Property and the Subject Facility;

               c) An Order requiring Defendants undertake and complete a program of

                   corrective remodeling, reconstruction, and other such actions as may be

                   necessary, to remediate and eliminate all ADA and ADAAG violations found

                   at trial to be present upon the Subject Property and the Subject Facility;



                                                17
Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 18 of 19



    d) An Order requiring Defendants to alter their facilities and amenities to make

       them accessible to and useable by individuals with disabilities as required

       pursuant to Title III of the ADA, the ADAAG, and by NYSHRL and the

       NYCHRL;

    e) Requiring that the Subject Facility be closed to the general public until such

       time as it complies with all ADA, ADAAG, NYSHRL and NYCHRL

       requirements, including but not limited to complete remediation of physical

       barriers to access on the Subject Property and the Subject Facility;

    f) An Order issuing a permanent injunction ordering Defendants to close the

       Subject Premises and cease all business until Defendants remove all violations

       under the ADA, NYSHRL and the NYCHRL, including but not limited to the

       violations set forth herein;

    g) An award of reasonable attorneys’ fees, costs, disbursements and other

       expenses associated with this action, in favor of the Plaintiff;

    h) An award of damages in favor of Plaintiff in the maximum amount permitted

       by the NYSHRL and/or NYCHRL, as well as, compensatory and punitive

       damages; and




                                      18
        Case 1:20-cv-02214-JPO Document 1 Filed 03/12/20 Page 19 of 19



             i) For such other and further relief that this Court deems just, necessary and

                proper.

Dated: March 12, 2020                           Respectfully Submitted,
                                                Bashian & Papantoniou P.C.
                                                Attorneys for Plaintiff
                                                500 Old Country Road, Ste. 302
                                                Garden City, NY 11530
                                                Tel: (516) 279-1554
                                                Fax: (516) 213-0339

                                                By: /s/ Erik M. Bashian, Esq.
                                                ERIK M. BASHIAN, ESQ. (EB7326)
                                                eb@bashpaplaw.com




                                           19
